LOTTINGER, Judge.
This matter comes to us on appeal from the 20th Judicial District Court in and for the Parish of West Feliciana, State of Louisiana. Appellee has filed a motion to dismiss the appeal alleging as grounds, therefore that there is no transcript of testimony nor narrative statement of fact as-required by Article 2131 of the LSA-Code of Civil Procedure, and additionally, that the record now before the Court is not complete. The appellant, on the other hand, filed objection to the motion to dismiss based upon the fact that the motion to dismiss was filed too late.
The record m the case shows that the-return date set by the Lower Court for the lodging of this appeal was September 29,. 1964. The motion to dismiss was not filed in this Court until October 14, 1964. The provisions of Article 2161 of the LSA-Code of Civil Procedure provides that “ * * * a motion to dismiss an appeal' because of any irregularity, error, or defect which is imputable to the appellant must be filed within three days, exclusive of holidays, of the return day or the date on which the record on appeal is lodged in the ap,-pellate court, whichever is later.”
It is, therefore, evident that the motion to dismiss filed by appellee comes too late and, *192accordingly, it must be denied. The other questions raised by appellee deal with merits to be decided on appeal
For the reasons assigned the motion to dismiss is denied, all costs thereon shall be paid by appellee.
Motion denied